17‐1039‐cv 
Bryant v. Meriden Police Department 

                                            In the
                   United States Court of Appeals
                               For the Second Circuit
                                            ________ 

                                             
                                   AUGUST TERM, 2017 
                                             
                                ARGUED: FEBRUARY 22, 2018 
                                  DECIDED: MAY 16, 2018 
                                             
                                     No. 17‐1039‐cv 
                                             
                                    DERRICK BRYANT, 
                                                                               Plaintiff‐Appellee, 
                                             
                                           v. 
                                             
     KENNETH EGAN, Officer, JOHN SLEZAK, Officer, in their individual and official 
                                      capacities, 
                                                                Defendants‐Appellants, 
                                                                                        
    DEXTON PALMER, Officer, JOHN CEREJO, Officer, MICHAEL MERRIGAN, Detective, 
     ROBERT PEKRUL, Detective, EVAN COSSETTE, Officer, JOHN DOE, Officer, (1‐5), 
     JEFFRY W. COSSETTE, Chief, in their individual and official capacities, CITY OF 
                     MERIDEN , MERIDEN POLICE DEPARTMENT  
                                                                           Defendants.* 
                                       ________ 
                                             
                   Appeal from the United States District Court 
                          for the District of Connecticut. 
                 No. 13‐cv‐449 – Stefan R. Underhill, District Judge. 
                                       ________ 


 The Clerk of Court is respectfully directed to amend the official caption as set forth above. 
*
                                               
Before: KEARSE, CALABRESI, and LIVINGSTON, Circuit Judges. 
                                   ________ 
 

       Defendants‐Appellants Kenneth Egan and John Slezak, officers of the Meriden 
Police Department, appeal from a March 31, 2017 order of the United States District 
Court for the District of Connecticut (Stefan R. Underhill, Judge). The order granted a 
new trial on claims that Slezak unlawfully tased Plaintiff‐Appellee Derrick Bryant and 
that Egan unlawfully failed to intervene. The officers seek interlocutory review based 
upon qualified immunity. Because the issues before us turn on disputed facts, we 
DISMISS the appeal for lack of jurisdiction.  

                                         ________ 
 
                                   James N. Tallberg 
                                   Patrick D. Allen 
                                   Karsten & Tallberg, LLC 
                                   Rocky Hill, Connecticut 
                                   for Defendants‐Appellants 

                                         ________ 
CALABRESI, Circuit Judge:  

       On  April  2,  2013,  Derrick  Bryant  brought  suit  against,  inter  alia,  Officers 

Kenneth Egan and John Slezak of the  Meriden Police Department, alleging that 

they had used excessive force against him in violation of the Fourth Amendment. 

After a trial was held and the jury returned a verdict in favor of the officers, Bryant 

moved  for  a  new  trial  under  Federal  Rule  of  Civil  Procedure  59.  On  March  31, 

2017, the district court granted Bryant’s motion in part. It held the jury’s finding—

that  the  force  used  against  Bryant  inside  a  holding  cell  was  permissible—to  be 


                                             2 
against the weight of the evidence. Egan and Slezak now bring an interlocutory 

appeal from the district court’s order of a new trial. Because the issues before us 

turn on disputed facts, we dismiss the appeal for lack of jurisdiction. 

                                           I. 

      On  March  9,  2011,  members  of  the  Meriden  Police  Department  arrested 

Bryant as part of a “buy‐and‐bust” drug operation. Bryant had been a passenger 

in a car driven by a friend when the car pulled into a liquor store parking lot. After 

a monitored police informant entered the car, Meriden police officers surrounded 

the vehicle and ordered everyone out of it. 

      The  parties  give  conflicting  accounts  as  to  whether  Bryant  complied.  All 

parties  agree,  however,  that  a  struggle  soon  broke  out,  during  which  Detective 

John Cerejo punched Bryant multiple times. During the arrest, Bryant’s pants fell 

below his knees, exposing his genitals. Cerejo later testified that, in the course of 

the struggle, Bryant unsuccessfully attempted to insert a bag of crack cocaine into 

his  anal  cavity.  According  to  Cerejo,  Bryant  managed  to  lodge  the  bag  only 

between the cheeks of his buttocks.  

      Following  his  arrest,  Bryant  was  held  in  a  cell  at  the  Meriden  Police 

Department. His hands were cuffed in front of his body and a “spit mask” was 



                                            3 
placed over his face. During Bryant’s confinement, a closed‐circuit video recorded 

multiple  officers  walking  in  and  out  of  his  cell,  speaking  to  him,  and  trying  to 

search him. The parties contest what exactly this video shows; we describe only 

what  is  evident.  About  five  minutes  into  the  video,  Officer  Slezak  approached 

Bryant, who was being restrained against the wall by Officer Egan. Slezak, who 

was  carrying  a  taser,  testified  at  trial  that  he  had  brought  the  device  for  safety 

reasons  and  to  encourage  Bryant  to  submit  to  a  controlled  strip  search.  The 

recording shows Slezak bringing the taser close to Bryant. The parties, however, 

dispute whether Bryant was tased at that time.  

       About a minute later, the recording shows Bryant standing against the cell 

wall, flanked by Egan and Slezak. Slezak testified that he then observed Bryant 

“make a sudden movement to his groin area,” JA 463, at which point Egan quickly 

brought Bryant down to the floor. Egan testified that “as [he] took Mr. Bryant to 

the ground, Officer Slezak . . . applied the Taser.” JA 400. At the same time, two 

other members of the police department rushed into the cell. As Bryant was on the 

ground—with his pants down—the officers recovered a bag of crack cocaine. 

        

        



                                               4 
                                              II. 

       On January 19, 2014, Bryant filed an amended complaint in the United States 

District Court for the District of Connecticut. He brought claims under 42 U.S.C. 

§ 1983 and state law against seven Meriden Police Department officers, including 

Egan and Slezak. Bryant alleged, inter alia, that the officers a) had subjected him to 

excessive force and an unreasonable strip search at the scene of his arrest; b) had 

unlawfully penetrated his anal cavity when searching him in the holding cell; and 

c) had gratuitously tased him multiple times while he was kept in the holding cell. 

Bryant  also  brought  a  Monell  claim  against  the  City  of  Meriden  and  its  chief  of 

police,  asserting  that  they  had  failed  to  implement  policies  and  procedures  to 

prevent violations like those he had suffered.1 See Monell v. Dep’t of Soc. Serv., 436 

U.S. 658 (1978).  

       On February 27, 2015, the defendants sought partial summary judgment on 

Bryant’s  Monell  claim  and  on  a  subset  of  his  claims  against  individual  officers. 

They declined to seek summary judgment on Bryant’s § 1983 claims against Egan 

and Slezak, conceding that there were “disputed issues of fact which preclude[d] 

summary  judgment”  on  those  claims.  Defs.’  Mem.  of  Law  in  Supp.  of  Mot.  to 



 In his original complaint, Bryant had brought a Monell claim against the Meriden Police 
1

Department; this was dropped in his amended complaint.  
                                               5 
Dismiss and/or for Partial Summ. J. 34. On June 29, 2015, the district court granted 

the officers’ motion in part. It awarded summary judgment on the Monell claim 

and dismissed one of the officers from the case. The claims against the remaining 

six officers proceeded to trial.  

       Trial began on April 20, 2016. At trial, the officers’ account of the arrest and 

detention  differed  starkly  from  Bryant’s.  The  officers  asserted  that  their  use  of 

force against Bryant during his arrest was justified by his non‐compliance. While 

they acknowledged that Bryant’s pants fell during the arrest, they stated that this 

was not the result of a strip search but of Bryant’s own efforts to hide the bag of 

crack  cocaine.  This  bag,  they  contended,  was  lodged  between  the  cheeks  of 

Bryant’s  buttocks,  where  it  remained  until  the  officers  conducted  a  lawful  strip 

search—not  an  unlawful  cavity  search—in  the  holding  cell.  Moreover,  they 

asserted, it was Bryant’s resistance to this lawful holding cell search that justified 

Slezak’s single use of the taser. 

       After Bryant rested his case‐in‐chief, the officers moved for judgment as a 

matter  of  law  (JMOL)  pursuant  to  Rule  50(a)  of  the  Federal  Rules  of  Civil 

Procedure. The district court granted the motion with respect to two of the officers, 

but  reserved  decision  as  to  Bryant’s  claims  against  Slezak, Egan,  and  two  other 



                                             6 
officers. At the close of evidence, the officers filed a renewed JMOL motion under 

Rule  50(b),  which  the  district  court  took  under  advisement  pending  the  jury’s 

verdict. Bryant did not make a JMOL motion at any point during the trial. 

       On April 28, 2016, the jury found for the remaining officers in all respects. 

The district court then denied the officers’ renewed JMOL motion as moot.  

       Subsequently,  Bryant  made  his  own  JMOL  motion  under  Rule  50;  in  the 

alternative, he also moved for a new trial under Rule 59. On March 31, 2017, the 

district court denied Bryant’s JMOL motion on the grounds that he had failed to 

make such a motion at the close of evidence, as required by Rule 50.  

       It also denied much of Bryant’s motion for a new trial. It upheld the jury 

verdict  in  favor  of  the  two  officers  other  than  Slezak  and  Egan.  The  court 

concluded that a jury could have reasonably determined that, at the scene of his 

arrest, Bryant was not subjected to excessive force and a strip search. Likewise, the 

jury was free to believe the officers’ testimony that no cavity search had occurred 

in  the  holding  cell.  But  the  court  concluded  it  was  against  the  weight  of  the 

evidence for the jury to have found that “Bryant’s Fourth Amendment rights were 

not violated when he was tased.” Bryant v. Meriden Police Depʹt, No. 3:13‐cv‐449 

(SRU), 2017 WL 1217090, at *15 (D. Conn. Mar. 31, 2017). And, on that basis, the 



                                             7 
court ordered a new trial as to whether Slezak’s use of the taser was excessive and 

whether Egan unlawfully failed to intervene.  

       Slezak  and  Egan  now  appeal.  They  argue  that  the  district  court  erred  in 

finding  that  the  jury’s  verdict  was  against  the  weight  of  the  evidence  and  that 

qualified immunity should shield them from a new trial.2 

                                                 III. 

       This Court “may generally hear appeals only from ‘final decisions’ of the 

district court.” Coollick v. Hughes, 699 F.3d 211, 217 (2d Cir. 2012) (quoting 28 U.S.C. 

§ 1291). Because the grant of a new trial under Rule 59 is not a final decision, it is 

typically  not  appealable.  See  Ortiz‐Del  Valle  v.  N.B.A.,  190  F.3d  598,  599  (2d  Cir. 

1999) (per curiam). Thus, insofar as Slezak and Egan argue that the district court 

erred in finding the jury’s verdict to be against the weight of the evidence, we lack 

jurisdiction to hear their appeal. 

       An  interlocutory  denial  of  qualified  immunity  is,  however,  immediately 

appealable  when  the  underlying  issues  raise  only  questions  of  law.  Bolmer  v. 

Oliveira, 594 F.3d 134, 140 (2d Cir. 2010). This is because qualified immunity offers 

“immunity  from  suit  rather  than  a  mere  defense  to  liability.”  Id.  Accordingly,  an 



2 Bryant also cross‐appealed. Because his counsel, Josephine S. Miller, failed to file a brief, his 
appeal was dismissed.  
                                                  8 
important  entitlement  would  be  “effectively  lost  if  a  case  [were]  erroneously 

permitted to go to trial.” Id.  

        Typically,  an  interlocutory  appeal  based  on  the  denial  of  qualified 

immunity is brought before trial. See Britt v. Garcia, 457 F.3d 264, 271 (2d Cir. 2006). 

Although hearing such an appeal following trial, as here, is unusual, “this unusual 

posture does not affect the viability of the qualified immunity defense.” Id. Since 

another trial would implicate interests protected by qualified immunity, the grant 

of a motion for a new trial may still be immediately appealable. But, once again, 

that will be so only if the denial of qualified immunity turns solely on issues of 

law. See State Emp. Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 82 (2d Cir. 2007). 

       That is not the situation before us. Where, as here, “a factual determination 

is a necessary predicate to the resolution of whether . . . immunity is a bar, review 

is postponed and we dismiss the appeal.” Id. (internal quotation marks omitted) 

(alteration in original). 

       Before  trial,  factual  questions  precluded  a  determination  that  Slezak  and 

Egan  were  entitled  to  qualified  immunity.  And,  as  to  the  issues  before  us,  that 

remains the case here. When determining whether factual questions remain on a 

post‐trial claim, this Court may look to the undisputed facts adduced at trial and 



                                             9 
to  any  factual  issues  resolved  by  the  trial.  See,  e.g.,  Britt,  457  F.3d  at  271‐72; 

Hathaway  v.  Coughlin,  37  F.3d  63,  67  (2d  Cir.  1994).  But  in  this  case,  the  officers

concede that “[n]early every fact material to [Bryant’s] Fourth Amendment claims, 

including [his claim] premised on the Taser use, was disputed by the parties at 

trial.”  Defs.‐Appellants’  Br.  5. And  given  the  district  court’s  conclusion  that  the 

jury’s verdict—with respect to Slezak’s tasering and Egan’s failure to intervene—

was  against  the  weight  of  the  evidence,  that  verdict  no  longer  resolves  those 

factual disputes. See Aczel v. Labonia, 271 F. Appʹx 73, 75 (2d Cir. 2008) (summary 

order) (“Once the district court rejected the jury’s verdict on excessive force and 

qualified immunity, the verdict form no longer resolved disputed factual issues”).  

       Fundamentally,  then,  this  case  is  not  in  a  meaningfully  different  posture 

than  it  was  prior  to  trial,  where  the  officers  acknowledged  that  a  finding  of 

qualified immunity would have been premature. It remains premature now.  

       The appeal is accordingly DISMISSED for lack of jurisdiction. 




                                               10